Citation Nr: 0012762	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO). 


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder results in deficiencies in most areas due to near 
continuous depression affecting the ability to function 
appropriately and effectively, difficulty in adapting to 
stressful situations, and the inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
more, for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and VA outpatient and 
examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection for post-traumatic stress disorder was 
granted by a rating decision dated in January 1998, and a 50 
percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating 
reflects occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
The next higher or 70 percent rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  Id.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Id. 

A VA outpatient treatment record dated in May 1997, reported 
that the veteran complained of trouble falling and staying 
asleep without alcohol.  He reported racing thoughts when 
awake and restlessness.  The veteran indicated he had 
nightmares and slept with a gun.  The social worker noted 
that the veteran was pleasant but had a flat effect.  It was 
further reported that the veteran was guarded and tended to 
minimize his problems.  He admitted to emotional numbing.  
The veteran stated that he suppressed his feelings to cope.  

A VA examination dated in December 1997, revealed that the 
veteran lived alone, but had been married 2 times.  He had 
been unemployed since March 1997, when he quit his job due to 
a disagreement with his supervisor.  The veteran stated that 
he spent his day watching television and working on the 
computer.  Mental status examination revealed that the 
veteran was casually groomed, with an air of intensity about 
him.  The examiner noted that the veteran had difficulty 
talking about the specifics of his experiences during the 
war.  The predominant mood was depression.  Affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight, with no loosening of 
associations or confusion.  Gross impairment to memory was 
not shown.  The veteran was oriented and hallucinations and 
delusions were not indicated.  His insight and judgment were 
adequate.  He reported occasional suicidal ideation, but 
denied intent.  The diagnosis was post-traumatic stress 
disorder, chronic.  The global assessment functioning score 
was 49.  This score contemplates serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, 
occupational, or school functioning to include no friends, or 
the inability to keep a job.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

VA outpatient treatment records from February 1999 to March 
1999, indicate that the veteran was depressed, had low 
energy, and was anhedonic.  He related episodes of extreme 
anxiety preceding his periods of depression.  The veteran 
stated that he had periods of depression that lasted 2 to 3 
months, subsided for a month, and then reoccurred.  It was 
noted that the veteran was isolative and had reasonable anger 
control.  Frequent intrusive thoughts were reported.  The 
veteran complained of hypervigilance, exaggerated startle 
response, and poor concentration.  He stated that he slept 
only 1 to 2 hours nightly.  No suicidality, hallucinations, 
or delusions were shown.  It was noted that the veteran had 4 
sons, but did not have contact with them.

At a VA examination conducted in April 1999, the veteran 
complained of periods of anxiety and panic, depression, and 
disorientation.  During these periods, the veteran stated 
that he would get lost and confused if someone was not with 
him.  He also stated that he has difficulty concentrating.  
The veteran stated that he seldom slept, had intrusive 
thoughts, and was easily startled.  He reported that he did 
not do much other than pace and did not visit with anyone.  
The examiner noted that the veteran was casually groomed, was 
cooperative, and conversed readily.  He appeared dysphoric 
and minimized the extent of specific post-traumatic stress 
disorder symptoms.  The predominant mood was depression.  
Affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight, with no 
loosening of associations or confusion.  No gross impairment 
in memory was observed and the veteran was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  The 
veteran's insight and judgment was adequate.  He denied 
suicidal or homicidal ideation.  The impression was 
post-traumatic stress disorder, chronic.  Upon review of the 
claims file, the examiner assigned a global assessment 
functioning score of 47, which contemplates serious 
impairment.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).

The veteran testified at a personal hearing before the RO in 
April 1999.  He reported that he had problems with people and 
made social mistakes, and therefore had problems with 
employment.  He noted that when he had an "episode" it was 
better to stay to himself.  The veteran testified that during 
his episodes, he had problems concentrating and would get 
lost.  These episodes would begin with the shakes, and then 
he would have depression and anxiety attacks.  He reported 
that these episodes would last for 2 months, and then he 
would have a "remission" for 3 weeks to a month, and then 
he would have another episode.  

By a decision dated in June 1999, the Social Security 
Administration found the veteran disabled within the meaning 
of the Social Security Act.  In finding the veteran disabled, 
the administrative law judge considered medical evidence that 
established that the veteran had severe partial loss of use 
of the left hand and arm, degenerative joint disease of the 
right knee, major depression, and post-traumatic stress 
disorder.  

Statements from two of the veteran's neighbors received in 
August 1999, reported that they had found the veteran 
disoriented and unable to walk in June 1999.  P. C., a nurse, 
stated that it appeared that the veteran had experienced a 
stroke or had "threw a blood clot to his brain."

The evidence as discussed above indicates occupational and 
social impairment with deficiencies in most areas, such as 
work (the veteran has been unemployed since 1997), and family 
relations (the veteran has been married twice and has four 
sons, but does not have contact with them).  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Suicidal ideation 
was reported in the 1997 VA examination.  Additionally, the 
veteran has testified of depression affecting his ability to 
function independently and appropriately.  Difficulty in 
adapting to stressful circumstances, to include employment 
has been reported.  It has been shown by the evidence that 
the veteran was isolative and unable to establish and 
maintain effective relationships.  The Board recognizes that 
not all the criteria for a 70 percent disability rating have 
been met as the record does not reveal obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech,; near-continuous panic, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  However, the global 
assessment functioning scores in 1997 and 1999 indicate that 
the veteran's post-traumatic stress disorder resulted in 
serious impairment in social and occupational functioning.  
Accordingly, the Board finds that the disability picture more 
nearly approximates the criteria required for a 70 percent 
rating.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the veteran's claim, i.e., August 6, 1997.  See 38 C.F.R. 
§ 3.400 (1999).  By this decision, the Board has granted a 70 
percent disability rating.  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 70 percent for post-traumatic stress 
disorder at any time subsequent to the date of receipt of the 
veteran's claim by the RO, i.e., August 6, 1997.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  The medical 
evidence does not demonstrate gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or own 
name.  The medical evidence reveals that although the 
veteran's service-connected post-traumatic stress disorder 
results in serious impairment, he is oriented, his thought 
processes are logical with no confusion, his memory is 
intact, and there was no evidence of hallucinations or 
delusions.  Accordingly, the Board finds that an initial 
evaluation of 70 percent, but no more, for post-traumatic 
stress disorder is warranted.  



ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

